 


109 HR 1606 RH: Online Freedom of Speech Act
U.S. House of Representatives
2006-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 211 
109th CONGRESS 2d Session 
H. R. 1606 
[Report No. 109–389] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Hensarling introduced the following bill; which was referred to the Committee on House Administration 
 

March 13, 2006
Additional sponsors: Mr. Paul, Mrs. Musgrave, Mr. Flake, Mr. Ryan of Ohio, Mr. Conyers, Mr. Cannon, Mr. Boucher, Mr. Kennedy of Minnesota, and Mr. Bishop of Utah

 
March 13, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to exclude communications over the Internet from the definition of public communication. 
 
 
1.Short titleThis Act may be cited as the Online Freedom of Speech Act. 
2.Modification of Definition of Public CommunicationParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is amended by adding at the end the following new sentence: Such term shall not include communications over the Internet..  
 
 
March 13, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
